Citation Nr: 0803434	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  07-19 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left upper teeth 
disability.

4.  Entitlement to service connection for jungle rot.

5.  Entitlement to service connection for residuals of a head 
injury, to include double vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to August 
1947.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions dated in February 2006 and May 2006 by 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran indicated on his VA From 9 (received in April 
2007) that he wanted to attend a hearing at the RO before a 
Veterans Law Judge.  In a December 2007 pre-certification 
review, the veteran's representative indicated that the 
veteran still wanted such a hearing.  Therefore, the veteran 
must be provided an opportunity to present testimony at a 
Travel Board hearing at the RO before the Board may proceed 
with appellate review.

A preliminary review of the file indicates that no additional 
development in the way of VA examinations (38 C.F.R. § 
3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006)) 
is necessary prior to the scheduling of the veteran's Board 
hearing.

In light of the above discussion, this case is REMANDED for 
the following action:

The AOJ should take appropriate action to 
schedule the appellant for a Travel Board 
hearing at the Indianapolis, Indiana, RO 
before a Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




